DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 07/08/2019 and 03/04/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 14, “said stationary stator” should read “said stator assembly”, in order to avoid 112 issues (antecedent basis).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
said stator assembly further comprises: a first stator end element; a second stator end element; and at least one interior stator element disposed between said first stator end element and said second stator end element”, in particular the underlined portion is unclear based on the Specification (and figures), since it appears to imply that on top of the plurality of stator elements recited on claim 1 there are also a “first stator end element”, a “second stator end element” and at least one “interior stator element”, when in reality these elements are part of the already recited “plurality of stator elements”. For examination purposes, this limitation will be construed to refer to “wherein said plurality of stator elements comprise: a first stator end element; a second stator end element; and at least one interior stator element disposed between said first stator end element and said second stator end element”.

In claim 3, the limitation “wherein said first stator end element, said second stator end element, and said at least one interior stator element are rotated relative to one another about an axis”, in particular the underlined portion is unclear, since it appears to imply that the recited elements are rotated and/or rotate relative to one another, and these elements are part of the stator and therefore stationary. Also it is uncertain if it refers to the same axis recited in claim 1 or to a different one. For examination purposes, this limitation will be construed to refer to “wherein said first stator end element, said second stator end element, and said at least one interior stator element are circumferentially staggered relative to one another about the axis”.

In claim 12, the limitation “wherein said stator assembly further comprises: a first stator end element; a second stator end element; and at least one interior stator element disposed between said first stator end element and said second stator end element”, in particular the underlined portion is unclear based on the Specification (and figures), since it appears to imply that on top of the plurality of stator elements recited on claim 9 there are also a “first stator end element”, a “second stator end 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP 2011259532, English translation attached herein).

Regarding claim 1, Ito discloses a claw pole motor (M, see figs. 1-3, [0019]) comprising:
a rotor (R) rotatable about an axis (X); and 
a stator assembly (S) including: 
a plurality of stator elements (21, 25, see figs. 2-3) having one or more claw pole teeth (21c, 25c) such that when said plurality of stator elements (21, 25) is assembled (see fig. 2), said claw pole teeth (21c, 25c) extend between a first end and a second end (see annotated fig. 2) of said stator assembly (S), and 
at least one coil winding (“27” and/or “29”) positioned between said plurality of stator 

    PNG
    media_image1.png
    584
    882
    media_image1.png
    Greyscale

Regarding claim 2, Ito discloses the claw pole motor of claim 1, wherein said stator assembly (S) further comprises (as best understood, see 112 claim rejection): a first stator end element (21a); a second stator end element (25a); and at least one interior stator element (23) disposed between said first stator end element (21a) and said second stator end element (25a), each of said first stator end element (21a), said second stator end element (25a), and said at least one interior stator element (23) being arranged generally parallel (see figs. 2-3).  


Regarding claim 3, Ito discloses the claw pole motor of claim 2, wherein said first stator end element (21a), said second stator end element (25a), and said at least one interior stator element (23) are rotated (as best understood, see 112 claim rejection) relative to one another (see fig. 2) about an axis (X).
Regarding claim 4, Ito discloses the claw pole motor of claim 2, wherein said claw pole teeth (21c, 23c, 25c) of said first stator end element (21a), said second stator end element (25a), and said at least one interior stator element (23) are arranged in an intermeshing relationship (see fig. 2).  


Regarding claim 5, Ito discloses the claw pole motor of claim 2, wherein said at least coil winding includes a first coil winding (27) and a second coil winding (29), wherein said first coil winding (27) is positioned between said first stator end element (21a) and said at least one interior stator 395533US02 (U300953US2) element (23) and said second coil winding (29) is positioned between said at least one interior stator element (23) and said second stator end element (25a).  


Regarding claim 6, Ito discloses the claw pole motor of claim 5, wherein said stator assembly (S) includes a first interior stator element (see left “23” in fig. 3) and a second interior stator element (see right “23” in fig. 3), said first coil winding (27) being positioned between said first stator end element (21a) and said first interior stator element (left “23”) and said second coil winding (29) being positioned between said second interior stator element (right “23”) and said second stator end element (25a).  

Regarding claim 7, Ito discloses the claw pole motor of claim 1, wherein at least one of said plurality of stator elements includes a feature (21d, 23d, 25d, [0024-0025]) for retaining said at least one coil winding (“27” and/or “29”).  


Regarding claim 8, Ito discloses the claw pole motor of claim 7, wherein said feature (21d, 23d, 25d) includes a cylindrical feature (“cylindrical”, [0024-0025], see fig. 3) receivable within a central bore (see annotated fig. 3) of said at least one coil winding (“27” and/or “29”).

    PNG
    media_image2.png
    316
    453
    media_image2.png
    Greyscale

Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemoto et al. (US 2016/0248283, hereinafter “Takemoto”).

Regarding claim 9, Takemoto discloses a claw pole motor (312, [0397-0404], see fig. 39) comprising: 
a rotor (323a-323b) rotatable about an axis (passing through shaft “313”); 
a stator assembly (322) including a plurality of stator elements (322a, 322b) having one or more claw pole teeth (363, 373, see fig. 36) such that when said plurality of stator elements (322a, 322b) is assembled, said claw pole teeth (363, 373) extend between a first end and a second end (see annotated fig. 36) of said stator assembly (322); and 
a drive unit (384, [0401-0404]) embedded within said stator assembly (322) between said plurality of stator elements (322a, 322b).

    PNG
    media_image3.png
    366
    437
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    479
    757
    media_image4.png
    Greyscale



Regarding claim 10, Takemoto discloses the claw pole motor of claim 9, wherein said plurality of stator elements define a first sub-assembly (322a) and a second sub-assembly (322b), said drive unit (384) being positioned generally between (see fig. 39) said first sub-assembly (322a) and said second 

Regarding claim 11, Takemoto discloses the claw pole motor of claim 9, wherein said drive unit (384) is arranged at a center (see fig. 39) of said plurality of stator elements (322a, 322b).  

Regarding claim 12, Takemoto discloses the claw pole motor of any of claim 9, wherein said stator assembly further comprises (as best understood, see 112 claim rejection): a first stator end element (see upper “360” in figs. 36 & 39); a second stator end element (see lower “360” in figs. 36 & 39); and at least one interior stator element (“370” and/or “381”) disposed between said first stator end element (upper “360”) and said second stator end element (lower “360”), each of said first stator end element (upper “360”), said second stator end element (lower “360”), and said at least one interior stator element (“370” and/or “381”) being arranged generally parallel (see figs. 36 & 39).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2016/0248283) in view of Hsu (US 6,356,005) and Aemisegger et al. (US 2013/0337970, hereinafter “Aemisegger”).

Regarding claim 13, Takemoto discloses the claw pole motor of any of claim 9, but does not specifically disclose that said claw pole teeth extend from a periphery of said plurality of stator elements, and an outer diameter of said drive unit is less than or substantially equal to an inner diameter defined by said claw pole teeth.  

Although the above recited limitation is not disclosed by Takemoto, the limitation basically implies an inner-stator/outer-rotor design. By having an inner stator the claw pole teeth would extend from a periphery of said plurality of stator elements instead of extending from an inner circumference of the stator elements (as shown in Takemoto’s fig. 39). 

However, Aemisegger teaches ([0012-0013]) the advantages of having an inner-stator/outer-rotor design like higher torque, less volume and weight and better cooling for the rotor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited arrangement in Takemoto’s motor, which implies an inner-stator/outer-rotor design, and provides several advantages like higher torque, less volume and weight and better cooling for the rotor, as taught by Aemisegger ([0012-0013]).

Furthermore, Hsu teaches a motor (inner-stator/outer-rotor design) which comprises stator pole teeth (212) extending from a periphery of the stator element (211), with a drive unit (511) and an outer diameter of the drive unit (511) is less than an inner diameter defined by said stator pole teeth (212).  

    PNG
    media_image5.png
    605
    739
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited arrangement in the motor of Takemoto in view of Aemisegger, in order to provide a drive unit with high operational efficiency, easy installation and maneuver and immune to disturbance, as taught by Hsu (col. 2, lines 3-7).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2016/0248283) in view of Popov et al. (US 2009/0140587, hereinafter “Popov”) and Hsu (US 6,356,005).

Regarding claim 14, Takemoto discloses the claw pole motor of any of claim 9, but does not disclose that the stator is supported by a stationary shaft, and wiring associated with said drive unit is arranged within a hollow interior of said stationary shaft.

However, Popov teaches ([0002]) that the use of a stationary shaft makes possible fastening the shaft at each end to the motor housing which provides greater structural stiffness thus reducing vibrations.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a stationary shaft in Takemoto’s motor, in order to be able to fasten the shaft at each end to the motor housing and provide greater structural stiffness thus reducing vibrations, as taught by Popov ([0002]).


Takemoto in view of Popov does not disclose that wiring associated with said drive unit is arranged within a hollow interior of said stationary shaft.


However, Hsu teaches (see figs. 2A & 3) a wiring (col. 3, lines 13-21) associated with a drive unit (511) which is arranged within a hollow interior of a shaft (311).

    PNG
    media_image5.png
    605
    739
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited arrangement in the motor of Takemoto in view of Popov, in order to provide a drive unit with high operational efficiency, easy installation and maneuver and immune to disturbance, as taught by Hsu (col. 2, lines 3-7), while at the same time provide protection for the wiring.

Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2008/0315702, hereinafter “Ishikawa”) in view of Popov et al. (US 2009/0140587, hereinafter “Popov”).
Regarding claim 15, Ishikawa discloses a claw pole motor (see figs. 1 & 8A, [0102-0130]) comprising: 
a housing (104, 106);
a shaft (124) associated (connected through bearings “126”) with said housing (104, 106);
a stator assembly (202) supported by said shaft (124), said stator assembly (202) including a plurality of stator elements (202U, 202V, 202W) having one or more claw pole teeth (238, 258) such that when said plurality of stator elements (202U, 202V, 202W) is assembled, said claw pole teeth (238, 258) extend between a first end and a second end (see annotated fig. 8A) of said stator assembly (202); and 
a rotor (302) rotatable about an axis (see line going through shaft “124” in fig. 1), said rotor (302) being operable to generate a cooling flow (see arrows showing air flow in fig. 1, [0107-0108]) for cooling said stator assembly (202).

    PNG
    media_image6.png
    417
    664
    media_image6.png
    Greyscale


Ishikawa does not disclose a stationary shaft.
 makes possible fastening the shaft at each end to the motor housing which provides greater structural stiffness thus reducing vibrations.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a stationary shaft in Ishikawa’s motor, in order to be able to fasten the shaft at each end to the motor housing and provide greater structural stiffness thus reducing vibrations, as taught by Popov ([0002]).

Regarding claim 16, Ishikawa in view of Popov discloses the claw pole motor of claim 15. Ishikawa further discloses that said rotor (302) includes a plurality of fins (122, see fig. 1) configured to force a flow of air (see arrows showing air flow in fig. 1, [0107-0108]) into an interior of said housing (104, 106) as said rotor (302) rotates about said axis (see line going through shaft “124” in fig. 1).

Regarding claim 20, Ishikawa in view of Popov discloses the claw pole motor of claim 15. Ishikawa further discloses that said stator assembly (202) include at least a coil winding (206, [0124]) positioned between said plurality of stator elements (202U, 202V, 202W).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2008/0315702) in view of Popov (US 2009/0140587), as applied to claim 15 rejection, and further in view of Glauning (US 6,087,744).

Regarding claim 17, Ishikawa in view of Popov discloses the claw pole motor of claim 15, but 

However, Glauning teaches (col. 3, lines 52-67, col. 4, lines 1-45) a shaft (see fig. 1) which is generally hollow (see “2” & “4”) and is arranged in fluid communication (see arrows) with an interior of a housing (36).

    PNG
    media_image7.png
    596
    516
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Ishikawa in view of Popov, the recited arrangement, in order to remove heat and provide cooling to the motor components, as taught by Glauning (col. 4, lines 27-37).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2008/0315702) in view of Popov (US 2009/0140587), as applied to claim 15 rejection, and further in view of Aemisegger (US 2013/0337970).

Regarding claim 18, Ishikawa in view of Popov discloses the claw pole motor of claim 15. Ishikawa further discloses that said rotor (302) and said stator assembly (202) are arranged generally concentrically (see fig. 1), but does not disclose said stator assembly being at least partially positioned within a hollow interior of said rotor, or in other words, an inner-stator/outer-rotor design.

However, Aemisegger teaches ([0012-0013]) the advantages of having an inner-stator/outer-rotor design like higher torque, less volume and weight and better cooling for the rotor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited arrangement in the motor of Ishikawa in view of Popov, in order to have higher torque, less volume and weight and better cooling for the rotor, as taught by Aemisegger ([0012-0013]).
Regarding claim 19, Ishikawa in view of Popov and Aemisegger discloses the claw pole motor of claim 18. Ishikawa further discloses that said cooling flow ([0107-0108]) is configured to flow (see dashed lines of arrows in fig. 1) through said plurality of stator elements (202).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ALEXANDER MORAZA/Examiner, Art Unit 2834         

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834